Batchelder, J.,
dissenting: I respectfully dissent. The court correctly holds that the arbitrator erred in entering a final, unappealable judgment in the arbitration proceeding. However, the majority, in my view, incorrectly conclude that the error was harmless. The arbitration rule, Superior Court Rule 170, permits parties to appeal arbitration awards to the superior court. Id. at 170(k)(l). The arbitrator attempted to preclude such an appeal.
Mandatory non-binding arbitration is designed to give the litigants a preview of the probable outcome should they go to trial. The emphasis is on encouraging settlement. Lacking is the same impetus present at the trial level where there are final judgments rather than mere recommendations. The litigants should not be lulled into presenting their case under relaxed conditions, only to have it retrospectively reviewed as if it had been presented to the trial court in the first instance. The defendant came expecting a dress rehearsal perhaps leading toward a settlement, and now the majority is reviewing her efforts as if her performance had been delivered on opening night and the production cancelled. This is fundamentally unfair.
Because this court holds that the entry of final judgment was error, the appropriate disposition is to remand this case to permit the defendant to appeal the arbitrator’s decision to the superior court in order to restore the case to the trial docket, in accordance with Rule 170(k)(l). At that point, the parties may file their various motions before a superior court judge who has not acted as the arbitrator. See Super. Ct. R. 170(k)(2) (on appeal from arbitration, “arbitrator shall not be the trial judge”). It is not for us to say how such a judge would then decide the defendant’s motion to amend her answer. I would only emphasize the principle that amendments to pleadings are liberally allowed. Clinical Lab Prod’s Inc. v. Martina, 121 N.H. 989, 991, 437 A.2d 285, 286 (1981) (RSA 514:9 permits amendments to pleadings to prevent injustice); Dupuis v. Smith Properties, Inc., 114 N.H. 625, 628, 325 A.2d 781, 782 (1974) (liberal approach allowing amendments to pleadings “reflects the desire not to permit procedural error or omission to frustrate the maintenance of a valid action”). The effect of the majority’s decision is to permit judgment for over $6000 to be entered against the defendant without allowing her the opportunity to litigate the merits of her case; I cannot agree that the error is harmless.